DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 18-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 18 and 35 (and thus their dependent claims), the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 18-20, 22, 24-26, 29, and 31-35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Achten et al (2019/0248067).
	With respect to claims 18, 34, and 35, Achten et al disclose providing an additive manufacturing device (paragraphs 0035-0036, 0104, 0124)) including a source of actinic radiation (paragraph 0040, IR or UV irradiation or heat), tank containing binder (paragraph 0040, implied that glue(binder) is in tank), and a support structure (paragraph 0104, substrate and walls).  A first layer of rubber particles having at least one conjugated diene monomer (paragraphs 0058-0060) having reinforcing filler that is carbon black or silica (paragraphs 0029, 0034, and 0062) is formed.  Binder is selectively applied (paragraphs 0036 and 0040). Sequential layers are formed (paragraphs 0035-0036) and radiation is applied (paragraphs 0040, 0042, and 0070-0072).  The product can be a tire (paragraph 0136).
	As to claim 19, the rubber particles can be 10-5000µm (paragraph 0083).
	As to claim 20, the particles are uncured since cure chemicals are added during manufacture of the particles (paragraph 0063).
	As to claim 22, the rubber particles are powder (paragraph 0020).
	As to claims 24 and 26, the binder is IR, UV or heat curable (paragraph 0040).
	As to claim 25, the binder can be applied at 0-50 wt% (paragraph 0040).
	As to claim 29, the radiation can be selectively applied (paragraph 0040, focus application).
	As to claim 31, the layers can be 10-50000 µm in thickness (0.01mm to 5cm, paragraph 0032).

	As to claim 33, since the process and materials are the same the product will inherently possess the properties listed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Achten et al (2019/0248067).
Achten et al is described above.  Achten et indicate that carbon black and zinc oxide can be used together in the rubber particles (paragraph 0062).  Achten et al also indicate that fillers can be 0.1-80 wt% of the particles (paragraph 0034).  The exact proportion of carbon black would have been obvious to one of ordinary skill in the art from Achten et al’s teaching in conjunction with optimization to achieve desired mechanical properties of the finished product. 

Claims 27, 28, 36 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Achten et al (2019/0248067) in view of WO 2016/106062.
WO 2016/106062 discloses the actinic radiation curable liquid binder of claims 27-28 and 36 for use in additive manufacturing to make tires (paragraph 0083 and claims 1-7).  It would have been obvious to one of ordinary skill in the art to use the binder of WO 2016/106062 as the binder in the process of Achten et al because the process of Achten et al uses a radiation curable binder in additive manufacture to make tires.  As to claim 37, since the combination of Achten et al and WO 2016/106062 use a process and materials are the same as that of claims 35-36, the product will inherently possess the properties listed.

Allowable Subject Matter
Claims 21 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not suggest that the particles are uncured or in paste form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY LYNN F THEISEN whose telephone number is (571)272-1210. The examiner can normally be reached Monday through Thursday, 7:30 am- 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARY LYNN F THEISEN/            Primary Examiner, Art Unit 1754